DETAILED ACTION
Claims 1 – 30 are pending in the present application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
[0005] “the target plasma is a confined in a spheromak …”- should be “…is confined …”.
Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the chamber is non-cylindrical to accommodate the linear railguns as described in claim 5, or the liners as described in claim 9.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not 

Claim Interpretation
The term “plasma pistons” in the claim 1 limitation, “plasma guns to generate plasma pistons and project the plasma pistons at the open ends of the magnetic field configuration …” is being interpreted as “plasma masses” following the Specification para. 76 where plasma masses are defined as plasma “pistons”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. recites the limitation, 
Claim 16 recites the limitation "wherein the system is configured such that the target plasma, when compressed, has a high β, of order unity". This limitation fails to provide a clear-cut indication of the scope of the subject matter embraced by the claim because it merely recites a result achieved by the invention. MPEP 2173.05(q). The achievement of a given β is highly dependent on various process parameters such as magnetic field, amount of compression, type of fuel, etc., so one of ordinary skill in the art has no way to ascertain what structural arrangement and/or configuration is required of the system to achieve such a function. Furthermore, the 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Although a best effort has been made to indicate the most relevant paragraphs of the prior art, for purposes of brevity there may be other pertinent paragraphs that have not been explicitly listed but are implicitly understood when viewing the prior art as a whole.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 16 are rejected under 102(a)(2) as being anticipated by Michl Binderbauer et al, US 20210110939 A1 
Regarding claim 1, Binderbauer discloses a magnetic confinement system comprising:
a) a  magnetic mirror device (para. 5,38: field-reversed mirror plasma) including
i) a chamber to hold a target plasma (Fig. 1; para. 30,33: central compression chamber 20);
ii) a coil arrangement to generate a magnetic field configuration in the chamber to confine the target plasma in cylindrically-symmetric form in the chamber (para. 33-34: coils 30,40), the magnetic field configuration having open ends (Fig. 1); and 
b) plasma guns to generate plasma pistons and project the plasma pistons at the open ends of the magnetic field configuration (Fig. 1; para. 33: formation sections 12N,12S and acceleration sections 16N,16S project compact tori corresponding to plasma pistons), the plasma pistons in operation converging towards each other to close the open ends of the magnetic field configuration and to compress and heat the target plasma (the formation and acceleration sections can be operated simultaneously).

Regarding claim 16, Binderbauer discloses the system of claim 1, wherein the system is configured such that the target plasma, when compressed, has a high β, of order unity, where β is the ratio of pressure of the plasma and pressure due to the magnetic field (Binderbauer para. 3: FRX plasmas are stated to have a high average β value close to 1).

Claims 1–4, 10, 12–15, 17, and 20–21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jesus Gonzalez et al, US 20190141827 A1 .
Regarding claim 1, Gonzalez discloses a magnetic confinement system comprising:

    PNG
    media_image1.png
    364
    784
    media_image1.png
    Greyscale

a) a  magnetic mirror device (Figs. 2,3A; para. 15: mirror plugs 440 and quasi dc mirror coils 430 are comprised) including
i) a chamber to hold a target plasma (para. 53: central confinement vessel 100);
ii) a coil arrangement to generate a magnetic field configuration in the chamber to confine the target plasma in cylindrically-symmetric form in the chamber (para. 57: coils 412,414,416 etc.), the magnetic field configuration having open ends (passages 442); and 
b) plasma guns (Figs. 21A/B: compact toroid injectors; para. 101: “The CT injector 720 comprises a magnetized coaxial plasma-gun (MCPG)”) to generate plasma pistons (compact torii) and project the plasma pistons at the open ends of the magnetic field configuration (para. 101), the plasma pistons in operation converging towards each other to close the open ends of the magnetic field configuration and to compress and heat the target plasma (Fig. 12; para. 86: the FRC plasma formed by the collision of each separate plasma piston may be used as a target for subsequent injections).

Regarding claim 2, Gonzalez discloses the system of claim 1, wherein the coil arrangement includes plural coils arranged along a length of the chamber (Figs. 2,3A,3E coils 412, 414 etc.), the plural coils generating a longitudinal magnetic field to confine the target plasma radially (Fig. 2: longitudinal magnetic field lines are shown; para. 44: axial/longitudinal and radial stability is disclosed), the magnetic field strengthened at the ends of the magnetic field configuration to form magnetic mirrors (para. 70: strong axial mirrors 432,434,436,444 are taught).
Regarding claim 3, Gonzalez discloses the system of claim 1, wherein the chamber is cylindrical (Gonzalez Fig. 3E: the system is shown to be cylindrical in cross-section).

Regarding claim 4, Gonzalez discloses the system of claim 1, wherein each of the plasma guns is configured to project one of the plasma pistons at one of the open ends of the magnetic field configuration (Gonzalez para. 101: “The discharge end of the CT injectors 720 are directed towards the mid-plane of the confinement vessel 100”).

Regarding claim 10, Gonzalez discloses the system of claim 1, wherein each plasma piston comprises a series of plasma pistons (Gonzalez para. 59,101: The CT injectors 720 create plasma streams in pulses).

Regarding claim 12, Gonzalez discloses the system of claim 1, wherein each plasma piston comprises primarily thermonuclear fuel (Gonzalez para. 3: D-He3 and p-B11 are known thermonuclear fuels).

Regarding claim 13, Gonzalez discloses the system of claim 1, wherein mass and velocity of each plasma piston are selected to result in sufficient compression and heating of the target plasma to produce thermonuclear fusion (Gonzalez para. 4,49: the FRC device may cause thermonuclear fusion).

Regarding claim 14, Gonzalez discloses the system of claim 1, wherein the target plasma comprises primarily thermonuclear fuel (Gonzalez para. 3: D-He3 and p-B11 are known thermonuclear fuels which become the target plasma after the pistons collide).

Regarding claim 15, Gonzalez discloses the system of claim 14, wherein the target plasma further comprises a relatively small amount of heavy ions to cool electrons via bremsstrahlung.

Regarding claim 17, Gonzalez discloses the system of claim 1, further comprising means to hold the plasma pistons in position after compression of the target plasma (Gonzalez Figs. 2,3A: plasma funs 350 are secured in divertor chambers 310 for stability).

Regarding claim 20, Gonzalez discloses the system of claim 1, wherein the target plasma is confined in a field-reversed configuration (Gonzalez e.g. para. 101: FRC plasma is cited).

Regarding claim 21, Gonzalez discloses the system of claim 1, wherein the target plasma (Gonzalez para. 101: “a Spheromak-like plasma is generated”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5–6 are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez in view of Richard Gorski et al, US 20170323691 A1 (hereinafter “Gorski”).		
Regarding claim 5, Gonzalez discloses the system of claim 1, however, Gonzalez fails to explicitly teach the type of railguns.
Gorski teaches a related plasma system, wherein the plasma guns are linear railguns and the chamber is non-cylindrical to accommodate the linear railguns (Gorski Fig. 2; para. 8,20: the chamber is conical to accommodate the two conical linear railguns/ plasma injectors (CPIs) 20 at each end).
It would have been obvious to one of ordinary skill in the art at the time of the effective 

Regarding claim 6, Gonzalez discloses the system of claim 1, however, Gonzalez fails to explicitly teach the type of railguns. Gorski teaches a related plasma system, wherein the plasma guns are coaxial railguns (Gorski Fig. 2; para. 8,20: the conical linear railguns/ plasma injectors (CPIs) 28 are coaxial as shown). Please refer to the same obviousness motivation of claim 5.

Claims 7–9 are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez in view of John Slough, US 20150364220 A1 (hereinafter “Slough”).	
Regarding claims 7–8, Gonzalez discloses the system of claims 1 and 7, respectively, Gonzalez fails to disclose a mechanism to further compress the target plasma radially, and cites a biased electric field rather than a magnetic field to compress the target plasma radially.
Slough in Figs. 7 and 9 teaches a related plasma system comprising a mechanism to further compress the target plasma radially (para. 35: Slough teaches radial and axial compression of a similar FRC plasma) wherein the mechanism is configured to increase the magnetic field at a center region of the magnetic field configuration to compress the target plasma radially (Slough para. 35,68-69: magnetic compression is used).
It would have been obvious to combine the known technique taught by Slough of compressing a target plasma using magnetic fields with the mechanism of Gonzalez. This would 
Regarding claim 9, Gonzalez discloses the system of claim 7, however Gonzalez fails to cite a liner to compress the target plasma radially.
Slough in Figs. 7 and 9 teaches a related plasma system comprising a mechanism to compress the target plasma radially, wherein the mechanism includes a liner within the chamber, the liner configured to implode to compress the target plasma radially (Slough Figs. 2A-2F; para. 39,62: foil liners 206).
It would have been obvious to one of ordinary skill in the art to apply the known technique of a liner taught by Slough to the plasma system of Gonzalez. According to Slough para. 68, the target FRC plasma  has demonstrated the configuration lifetime scaling required for liner compression, so liner compression would have worked well on the FRC plasma of Gonzalez, and this would have further aided compression.

Claims 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez.
Regarding claim 11, Gonzalez discloses the system of claim 1, however Gonzalez fails to teach each plasma piston comprises primarily a composition different from that of the target plasma. It would have been obvious to one of ordinary skill in the art to try varying the composition of the plasma pistons at different times to produce different pulsed materials at the central target, for the purpose of increasing chances of fusion.
Regarding claim 16, Gonzalez discloses the system of claim 1, wherein the system is configured such that the target plasma, when compressed, has a high β, of order unity, where β is the ratio of pressure of the plasma and pressure due to the magnetic field (Gonzalez para. 3: a 
It would have been obvious to one of ordinary skill in the art that Gonzalez meant a β on the order of unity by a high β, because FRC plasmas are known to be able to achieve such a ratio. See for example Binderbauer para. 3.

Claims 18–19 are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez in view of Charles Hartman et al*, US 4314879 A (hereinafter “Hartman”). *previously cited
Regarding claims 18–19, Gonzalez discloses the system of claims 1 and 18, respectively, however Gonzalez fails to teach a central conductor extending through the chamber.
Hartman teaches further comprising a central conductor extending through the chamber between two of the plasma guns to stabilize the plasma pistons (Hartman Fig. 2: central conductor 37 extends through plasma chamber 33), wherein the central conductor is configured to further stabilize the plasma pistons, the target plasma, or both, by application of a current through the central conductor (Col. 6 ll. 13-42: surface currents flow along the central conductor 37 to establish the aximuthal, or toroidal magnetic field that accelerates the plasma in the axial direction and therefore helps to stabilize it in the axial direction).
It would have been obvious to one of ordinary skill in the art to combine the central conductor taught by Hartman with the chamber of Gonzalez, for the purpose of improving the acceleration of the plasma pistons.
Prior Art
The following Prior Arts made of record that were not relied upon for rejection purpose in this Action were in combination considered to be pertinent to the applicant's disclosure such that 
Dandl and Ohkawa teach related cylindrical plasma vessels with magnetic fields. 

Conclusion
It is suggested to combine the limitations of some of the rejected claims to overcome the obviousness rejections. For example, claiming the limitations of the liner of claim 9 together with the different target and piston material of claim 11 and the central conductor of claim 18 would help to distinguish over the prior art of record.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE M. RITCHIE, reachable at telephone number (571) 272-4869. The examiner is normally available Monday - Friday 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jack W. Keith can be reached on 571-272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-4869.

Interviews
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Application Status
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARLENE M RITCHIE/
Primary Examiner, Art Unit 3646